Title: To James Madison from Josiah Blakeley, 9 August 1804
From: Blakeley, Josiah
To: Madison, James


Letter not found. 9 August 1804. Mentioned in Blakeley to JM, 7 Nov. 1804 (DNA: RG 76, Preliminary Inventory 177, entry 143, France, Unbound Records Relating to Spoliation Claims, ca. 1885, box 6, folder “Claimant: Josiah Blakeley”), as acccompanying his account with the U.S. “ & an order for the same”—probably a bill of exchange drawn on JM for the relief of distressed seamen (see JM to Gallatin, 9 Oct. 1804, DNA: RG 59, DL, vol. 14).
